Filed by H.J. Heinz Holding Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Exchange Act of 1934 Subject Company: Kraft Foods Group, Inc. Commission File No.:1-35491 The following information was made available at http://www.heinz.com. Net Income to Adj. Net Income Bridge ($ in 000) 12/28/14 Net Income Reported Net Income $ Non-Cash Adjustments to Net Income Purchase Accounting Amortization of Deferred Deal Financing Fees Trademark Impairment Accelerated Depreciation & Asset Writedown Stock-Based Compensation Non-Cash Adjustments to Net Income Cash Adjustments to Net Income Severance SAP IT Implementation Footprint Consolidation / Other Venezuela Currency Loss Cash Adjustments to Net Income Total Net Income Adjustments Impact of Taxes ) After-Tax Net Income Adjustments Adjusted Net Income Less: Preferred Stock Dividend ) Adjusted Net Income to Common Shareholders $ Adjusted Net Income does not include dividend payments on outstanding Preferred Stock. Heinz expects to refinance the Preferred Stock at its first call date in June 2016 with the proceeds of new debt and cash on hand. There will be a 4% premium on the repayment, and interest on debt used to refinance the Preferred Stock will be deducted in calculating Adjusted Net Income. The after-tax cost to repay the Preferred Stock will be approximately $210.8 Million or 2.48%.
